DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks regarding written description support, both for the amended subject matter and the underlying algorithms, as presented on pp. 5 and 7-11 have been fully considered and are persuasive.  The rejections presented under 35 U.S.C. 112(a) are withdrawn.
Applicant’s remarks on p. 6 and amendments with respect to the objection to claim 1 have been fully considered.  The objection is withdrawn in view of the amendments.
Applicant’s remarks on p. 6 and amendments with respect to claim interpretation and limitations identified as invoking 35 U.S.C. 112(f) have been fully considered.  The interpretation is withdrawn in view of the amendments to recite sufficiently definite structure within the claims.  There are no outstanding rejections under 35 U.S.C. 112(a) or 112(b) either associated with any previously-recited means-plus-function limitations or any other issues identified in the prior Office Action.
Applicant’s remarks on p. 7 and amendments with respect to the rejection raised under 35 U.S.C. 101 have been fully considered.  The rejection is withdrawn in view of the amendments which are directed to subject matter which collectively cannot be practically performed in the mind.  Additionally, claim 1 as amended sufficiently integrates into a practical application and represents significantly more than any abstract ideas exploited in the image processing functions recited.

Applicant’s remarks on pp. 14-15 with respect to the obviousness-type double patenting rejection in view of copending App. No. 16/893,702 have been fully considered.  The claims as amended are patentably distinct from the current pending claims in the ‘702 application.  Therefore, the provisional double patenting rejection is withdrawn.  It is additionally noted that the instant application has an effective filing date which is earlier than the effective filing date of the ‘702 application and even if the provisional double patenting rejection still applied as the only rejection in the application, it would be appropriate to withdraw the provisional rejection at this time to issue the instant claims, as per MPEP § 804(B)(1).

Citation of Relevant Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The article to Cheng et al. cited from NeuroImage: Clinical 25 (2020) was not available publicly prior to applicant’s effective filing date but is cited for its relevance to susceptibility-weighted MR imaging for distinguishing Parkinson’s disease patients from healthy controls as ascertained from the appearance of the nigrosome 1 and/or substantia nigra within the images.  Cheng et al. propose a standardized method for diagnosis based on how the presence or absence of the nigrosome 1 is identified.  Li et al. (CN ‘133) is cited for processing MR images 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793